UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10104 UNITED CAPITAL CORP. (Exact name of registrant as specified in its charter) Delaware 04-2294493 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Park Place, Great Neck, NY 11021 (Address of principal executive offices) (Zip Code) 516-466-6464 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The registrant had 8,264,786 shares of common stock, $.10 par value, outstanding as of May 5, 2008. Index UNITED CAPITAL CORP. AND SUBSIDIARIES INDEX PAGE PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 5-6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12-17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE OF MARKET RISK 17 ITEM 4T. CONTROLS AND PROCEDURES 17 PART II – OTHER INFORMATION ITEM 1A. RISK FACTORS 18 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 6. EXHIBITS 19 SIGNATURES 19 2 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, 2008 December 31, 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 125,122 $ 129,003 Marketable securities 31,793 27,191 Notes and accounts receivable, net 9,837 24,209 Inventories 5,033 5,458 Prepaid expenses and other current assets 1,667 1,787 Deferred income taxes 2,604 1,143 Total current assets 176,056 188,791 Property, plant and equipment, net 5,971 6,249 Real property held for rental, net 79,897 66,494 Investment in joint venture 5,952 6,125 Noncurrent notes receivable 341 352 Other assets 4,024 4,059 Total assets $ 272,241 $ 272,070 Liabilities and Stockholders’ Equity Current liabilities: Current maturities of long-term debt $ 1,031 $ 1,002 Accounts payable and accrued liabilities 10,876 10,934 Income taxes payable 5,228 4,343 Total current liabilities 17,135 16,279 Long-term debt 32,068 32,334 Other long-term liabilities 15,314 15,233 Deferred income taxes 9,554 9,615 Total liabilities 74,071 73,461 Commitments and contingencies Stockholders’ equity: Common stock, $.10 par value, authorized 17,500 shares; issued and outstanding 8,270 and 8,286 shares, respectively 827 829 Retained earnings 199,118 196,817 Accumulated other comprehensive (loss) income, net of tax (1,775 ) 963 Total stockholders’ equity 198,170 198,609 Total liabilities and stockholders’ equity $ 272,241 $ 272,070 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended March 31, 2008 2007 Revenues: Net sales $ 9,899 $ 9,928 Revenues from real estate operations 8,843 6,917 Total revenues 18,742 16,845 Costs and expenses: Cost of sales 7,534 7,420 Real estate operations: Mortgage interest expense 514 195 Depreciation expense 948 712 Other operating expenses 4,366 3,189 General and administrative expenses 1,790 1,619 Selling expenses 934 909 Total costs and expenses 16,086 14,044 Operating income 2,656 2,801 Other income (expense): Interest and dividend income 1,554 1,808 Other income and expense, net 23 5,711 Total other income 1,577 7,519 Income from continuing operations before income taxes 4,233 10,320 Provision for income taxes 1,545 3,670 Income from continuing operations 2,688 6,650 Discontinued operations: Loss from discontinued operations, net of tax benefit of $6 — (9 ) Net gain on disposal of discontinued operations, net of tax provision of $632 — 947 Income from discontinued operations — 938 Net income $ 2,688 $ 7,588 Basic earnings per share: Income from continuing operations $ .32 $ .81 Income from discontinued operations — .11 Net income per share $ .32 $ .92 Diluted earnings per share: Income from continuing operations $ .27 $ .63 Income from discontinued operations — .09 Net income per share assuming dilution $ .27 $ .72 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income $ 2,688 $ 7,588 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 1,063 831 Gain on disposal of discontinued operations, net of tax — (947 ) Litigation award from prior condemnation — (5,665 ) Net loss on sale of available-for-sale securities — 25 Net realized and unrealized gain on derivative instruments (30 ) (71 ) Income from equity investment (22 ) (48 ) Deferred income taxes (48 ) 1,687 Other, net 37 31 Changes in assets and liabilities: Notes and accounts receivable, net (629 ) (8,032 ) Inventories 425 (47 ) Prepaid expenses and other current assets 120 — Other assets (13 ) (1,022 ) Accounts payable and accrued liabilities (44 ) (7 ) Income taxes payable 885 502 Other long-term liabilities 81 (102 ) Net cash provided by (used in) operating activities of continuing operations 4,513 (5,277 ) Operating activities of discontinued operations — (46 ) Net cash provided by (used in) operating activities 4,513 (5,323 ) Cash flows from investing activities: Purchase of available-for-sale securities (9,564 ) (10,978 ) Proceeds/maturities from sale of available-for-sale securities 754 15,334 Proceeds from sale of real estate assets — 2,646 Use of proceeds held in escrow 15,000 — Net proceeds from litigation award from prior condemnation — 5,665 Proceeds from sale of derivative instruments 16 51 Principal payments on notes receivable 12 38 Acquisition of property, plant and equipment (46 ) (70 ) Acquisition of/additions to real estate assets (14,135 ) (533 ) Distributions from joint venture 195 196 Net cash (used in) provided by investing activities (7,768 ) 12,349 5 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows from financing activities: Principal payments on mortgage obligations (237 ) (115 ) Purchase and retirement of common stock (389 ) (2,511 ) Proceeds from exercise of stock options — 733 Tax benefit from exercise of employee stock options — 622 Net cash used in financing activities (626 ) (1,271 ) Net (decrease) increase in cash and cash equivalents (3,881 ) 5,755 Cash and cash equivalents, beginning of period 129,003 76,688 Cash and cash equivalents, end of period $ 125,122 $ 82,443 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 514 $ 195 Taxes $ 589 $ 842 6 Index UNITED CAPITAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (Unaudited) 1.
